Case 1:16-cr-00212-LAK Document 1577 Filed 04/30/21 Page 1 of 1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

sontso.2000 MEMO ENDORSED

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Daquan Anderson, et al., 16 Cr. 212 (LAK)

Dear Judge Kaplan:

The Government writes in connection with the violation of supervised release proceeding
scheduled for May 18, 2021. The defendant was arrested in connection with the amended violation
specifications on March 16, 2021 and was charged by complaint with similar criminal offenses on
the same day. The defendant has since been charged by Indictment 21 Cr. 241 (MKV) with
overlapping offenses to the allegations in the amended specifications (the “Indicted Case”) and is
scheduled to be arraigned on the Indicted Case on May 20, 2021. The defendant is in custody on
the Indicted Case.

The Government has conferred with counsel for the defendant, Mr. Breslin. The parties
jointly request that the proceedings on the amended violation specifications, including sentencing
on specifications to which the defendant previously admitted and proceedings on new
specifications that overlap with the Indicted Case, be adjourned pending completion of the Indicted
Case.

Cracks, Rea Me (( Respectfully submitted.
Ls v

AUDREY STRAUSS
hex Niger je United States Attorney

 

 
 
 
 

Assistant United States Attorney
Tel. (212) 637-1587

on iE a Drew scams

 

 

LEWIS A. KAPLAY. 61)
cc: Erie Breslin, Esq, (counsel fér defendant, by ECF)

Probation Department (by email) g
754 > /

 
